Citation Nr: 0424323	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  99-15 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi

THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder prior to July 1, 1996. 

2.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder prior to September 23, 1997. 

3.  Entitlement to an effective date earlier than September 
23, 1997, the grant of a 100 percent rating for post-
traumatic stress disorder. 

REPRESENTATION

Veteran is represented by:	Mississippi State Veterans 
Affairs Board

WITNESSES AT HEARINGS ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

N. T. Werner, Counsel
INTRODUCTION

The veteran served on active duty from August 1968 to June 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of December 1995 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In March 2000, the veteran testified at a hearing before a 
Veterans Law Judge that has since left the Board.  In January 
2001, the Board remanded the case for additional development.  
In June 2003, the Board remanded the case to schedule the 
veteran for a new hearing, which was held in January 2004 
before the undersigned.

In addition to the disability rating issues, the veteran has 
also appealed a November 1998 rating decision, assigning an 
effective date of September 23, 1997, for the grant of a 100 
percent rating for post-traumatic disorder.  The notice of 
disagreement was filed in March 1999.  The statement of the 
case was issued that same month.  The substantive appeal was 
filed in August 1999.  As the issue has not been withdrawn, 
it is still pending appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

REMAND

At the hearing in January 2004, the veteran testified that 
between 1993 and 1997 he had several disciplinary problems at 
work due to post-traumatic stress disorder (PTSD) that were 
documented.  He stated too that he has been receiving Social 
Security Administration (SSA) disability benefits since his 
disability retirement due to PTSD in 1997.  As these records 
are relevant to the veteran's claims and have not been 
obtained and under the duty to assist, the Board determines 
that additional evidentiary development is required.  For 
this reason, the case is REMANDED for the following action:

1.  Under the VCAA, the RO should 
notified the veteran of the following:

a.  That to substantiate the claim 
for a rating in excess of 50 percent for 
PTSD for the period prior to July 1, 
1996, he must show that his PTSD was 
manifested by the following 
symptomatology:

i.  His ability to establish and 
maintain effective or favorable 
relationships with people was 
severely impaired; or the 
psychoneurotic symptoms were of such 
severity and persistence that there 
was severe impairment in the ability 
to obtain or retain employment OR 

ii.  His attitudes of all contacts 
except the most intimate were so 
adversely affected as to result in 
virtual isolation in the community; 
or there were totally incapacitating 
psychoneurotic symptoms bordering on 
a gross repudiation of reality with 
disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in 
profound retreat from mature 
behavior; or the disorder 
demonstrably precluded obtaining or 
retaining employment.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 
(1995).

b.  That to substantiate his claim 
for a rating in excess of 70 percent for 
PTSD for the period prior to November 7, 
1996, under the criteria then in effect, 
he must show that his PTSD was manifested 
by the following symptomatology:
i.  His attitudes of all contacts 
except the most intimate were so 
adversely affected as to result in 
virtual isolation in the community; 
or there were totally incapacitating 
psychoneurotic symptoms bordering on 
a gross repudiation of reality with 
disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in 
profound retreat from mature 
behavior; or the disorder 
demonstrably precluded obtaining or 
retaining employment.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 
(1995).

c.  That to substantiate his claim 
for a rating in excess of 70 percent for 
PTSD for the period prior to 
September 23, 1997, under the criteria 
then in effect, he must show that his 
PTSD was manifested by the following 
symptomatology:

i.  His attitudes of all contacts 
except the most intimate were so 
adversely affected as to result in 
virtual isolation in the community; 
or there were totally incapacitating 
psychoneurotic symptoms bordering on 
a gross repudiation of reality with 
disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in 
profound retreat from mature 
behavior; or the disorder 
demonstrably precluded obtaining or 
retaining employment.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1995) 
OR

ii.  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1997).

d.  That to substantiate the claim 
for an earlier effective date for a 100 
percent rating for PTSD he must show 
either the date entitlement arose or the 
earliest date as of which it was 
factually ascertainable that an increase 
in disability had incurred. 

e.  If he has evidence to 
substantiate his claims, not already of 
record, that is not in the custody of a 
Federal agency, such as records of 
private medical care, State or local 
governments, or an employer, he should 
submit the records himself or with his 
authorization, VA will make reasonable 
efforts to obtain the records on his 
behalf. 

f.  If he has evidence to 
substantiate his claims, not already of 
record that is in the custody of VA or 
other Federal agency, VA will obtain any 
such records he identifies. 

g.  He should provide any evidence 
in his possession that pertains to the 
claims. 

2.  Obtain all records from the SSA. 

3.  With authorization from the veteran, 
obtain personnel records from the 
veteran's former employer, the United 
States Postal Service, pertaining to 
disciplinary actions between 1993 and 
prior to October 1997. 

4.  After the requested development has 
been completed, adjudicate the claims.  
If any of the benefits sought is denied, 
prepare a supplemental statement of the 
case and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

